


Exhibit 10.27

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated as of September 16, 2013 (the “Effective
Date”), between InVivo Therapeutics Holdings Corp. (the “Company”), and Gregory
D. Perry (the “Executive”).

 

WITNESSETH THAT:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
as follows:

 

1.                                      Performance of Services.  The
Executive’s employment with the Company shall be subject to the following:

 

(a)                                 Subject to the terms of this Agreement, the
Company hereby agrees to employ the Executive as its interim Chief Financial
Officer during the Agreement Term (as defined below).  In addition, the
Executive shall serve as interim Chief Financial Officer of InVivo Therapeutics
Corporation, the Company’s wholly owned subsidiary.

 

(b)                                 During the Agreement Term, while the
Executive is employed by the Company, the Executive shall devote his full time,
energies and talents to serving as its interim Chief Financial Officer.

 

(c)                                  The Executive agrees that he shall perform
his duties faithfully and efficiently subject to the directions of the Board of
Directors of the Company (the “Board”) and the Chief Executive Officer.  The
Executive shall not, without his consent, be assigned tasks that would be
inconsistent with those of Chief Financial Officer.  The Executive shall report
to the Chief Executive Officer and shall have such authority, power,
responsibilities and duties as are inherent in his position (and the
undertakings applicable to his position) and necessary to carry out his
responsibilities and the duties required of him hereunder.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 1, during the Agreement Term, the Executive may devote reasonable
time to activities other than those required under this Agreement (“outside
activities”), including the supervision of his personal investments, and
activities involving professional, charitable, community, educational, religious
and similar types of organizations, speaking engagements, membership on the
boards of directors of other organizations, and similar types of activities, to
the extent that such other activities do not materially inhibit or prohibit the
performance of the Executive’s duties under this Agreement, or conflict in any
material way with the business of the Company or any subsidiary.  It is
understood and agreed by the parties that the Executive’s continued
participation in such activities shall not be a breach of this Agreement.

 

(e)                                  The “Agreement Term” shall be the period
beginning on the Effective Date and ending on the three month anniversary of the
Effective Date.  The Agreement Term may be extended upon the mutual agreement of
the Company, as approved by the Board, and the

 

--------------------------------------------------------------------------------


 

Executive.

 

2.                                      Compensation.  Subject to the terms of
this Agreement, while the Executive is employed by the Company, the Company
shall compensate him for his services as follows:

 

(a)                                 Salary.  For services rendered under this
Agreement, the Company shall pay the Executive a salary at the annual rate of
$370,000, paid in accordance with the Company’s usual payroll practices.

 

(b)                                 Bonus.  At the time of the Executive’s Date
of Termination (as defined below), and subject to the Executive’s performance of
the specified objectives previously provided to the Executive in writing during
the Agreement Term and prior to the Date of Termination, the Executive shall
receive a bonus equal to 40% of the total amount of salary due him for the full
Agreement Term, except that the Executive shall receive no bonus hereunder in
the event of (i) a termination by the Company pursuant to Section 3(c) due to a
material breach of this Agreement by the Executive that is not cured by the
Executive within 14 days of written notice from the Company to the Executive
detailing the breach (an “Uncured Material Breach”)  or (ii) a termination by
the Executive pursuant to Section 3(d).  “Date of Termination” means the last
day the Executive is employed by the Company pursuant to this Agreement. 
Notwithstanding anything herein to the contrary, the bonus, if due under this
paragraph, shall be paid no later than March 15, 2014.

 

(c)                                  Other Benefits.  In lieu of medical and
dental benefits, the Company shall pay the Executive $1,800 per month.  The
Executive shall be eligible for all other benefits and fringe benefits,
including, without limitation, reasonable vacation time commensurate with the
term of Executive’s employment, to the same extent and on the same terms as
those benefits are provided by the Company from time to time to the Company’s
other senior management employees.  In addition, during the Agreement Term, the
Company shall pay for the Executive’s parking at or near the Company’s
headquarters at One Kendall Square, Cambridge, MA.

 

(d)                                 Expense Reimbursement.  The Company will
reimburse the Executive for all reasonable travel, entertainment and other
expenses incurred or paid by the Executive in connection with, or related to ,
the performance of his duties, responsibilities or services under this
Agreement, provided that such expenses are incurred and accounted for in
accordance with the reasonable policies and procedures established by the
Company.

 

(e)                                  Indemnification and Insurance.

 

(i)                                         The Company and the Executive,
contemporaneously with the execution of this Agreement, shall execute the
Company’s standard Indemnification Agreement. The Company agrees, with respect
to the Indemnification Agreement, as follows:

 

(A)                               the Executive shall be entitled to the
indemnification and advancement provided for in the Indemnification Agreement
with respect to any Proceeding (as defined therein) to which he is or was a
party or otherwise involved in that arises from, is based on or relates to the
Executive’s relationship with the Company prior to the date hereof and his
hiring by the Company as contemplated by this Agreement; and that for all
purposes the term

 

2

--------------------------------------------------------------------------------


 

Corporate Status as used in the Indemnification Agreement shall include such
relationship and hiring; and

 

(B)                               notwithstanding the provisions of the
Indemnification Agreement, the Company shall advance all Expenses (as defined
therein) incurred by or on behalf of the Executive in connection with any
Proceeding by reason of the Executive’s Corporate Status (as such term is
defined herein and therein) within thirty (30) days after the receipt by the
Company of a statement or statements from the Executive requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceedings, which statement or statements shall reasonably evidence the
Expenses incurred by the Executive and shall include or be preceded or
accompanied by a written undertaking by or on behalf of the Executive to repay
any Expenses advanced if it shall ultimately be determined that the Executive is
not entitled to be indemnified against such Expenses.

 

(ii)                                                The Company shall maintain
directors and officers liability insurance in commercially reasonable amounts
(as reasonably determined by the Board), and the Executive shall be covered
under such insurance to the same extent as other senior management employees of
the Company and the Board.

 

(f)                                   Attorneys’ Fees.  The Company will
reimburse the Executive for the reasonable documented attorneys’ fees incurred
in connection with the negotiation of this Agreement and any related agreements.

 

3.                                      Termination.  The Executive’s employment
with the Company during the Agreement Term may be terminated by the Company or
the Executive without any breach of this Agreement only under the following
circumstances: (a) upon the death of the Executive; (b) upon the permanent
disability of the Executive if such disability renders the Executive incapable
of performing his duties; (c) upon ten days’ prior written notice by the Company
to the Executive; (d) upon ten days’ prior written notice by the Executive to
the Company; or (e) upon the last date of the Agreement Term.

 

4.                                      Rights Upon Termination.  Upon the
Executive’s Date of Termination, the Company shall provide to the Executive the
following:

 

(a)                                 The Company will pay the Executive his
Accrued Obligations promptly following such termination.  For this purpose,
“Accrued Obligations” means (i) the portion of the Executive’s salary as has
accrued prior to any termination of his employment with the Company and has not
yet been paid, (ii) an amount equal to the value of any accrued unused vacation
days, and (iii) the amount of any expenses properly incurred by the Executive on
behalf of the Company prior to any such termination and not yet reimbursed
pursuant to Section 2(d) hereof.

 

(b)                                 In the event of a termination under
Section 3(a), Section 3(b) or Section 3(c) (for any reason other than an Uncured
Material Breach by the Executive), the Company shall pay the Executive, in a
lump sum cash payment, an amount equal to the Executive’s remaining salary for
the full Agreement Term, with such amount being payable no later than 10 days
following the Date of Termination.  In the event of a termination under
Section 3(c) due to an Uncured Material Breach by the Executive or under
Section 3(d), the Executive shall not be

 

3

--------------------------------------------------------------------------------


 

entitled to any payment of salary beyond the Date of Termination.  In addition,
the Executive shall receive a bonus to the extent set forth in Section 2(b).

 

(c)                                  The Executive and any of his dependents
shall be eligible for COBRA continuation coverage (as described in section 4980B
of the Internal Revenue Code of 1986, as amended) at the Executive’s own cost to
the extent permitted by applicable law.

 

(d)                                 The Company shall provide any other payments
or benefits to be provided to the Executive by the Company or a subsidiary
pursuant to any employee benefit plans or arrangements established or adopted by
the Company or a subsidiary (including, without limitation, any rights to
indemnification from the Company (or from a third-party insurer for directors
and officers liability coverage) under Section 2(e) or otherwise with respect to
any costs, losses, claims, suits, proceedings, damages or liabilities to which
the Executive may become subject which arise out of, are based upon or relate to
the Executive’s employment by the Company or the Executive’s service as an
officer), to the extent such amounts are due from the Company in accordance with
the terms of this Agreement or such plans or arrangements.

 

5.                                      Proprietary Information.

 

(a)                                 The Executive agrees that all information,
whether or not in writing, of a private, secret or confidential nature
concerning the Company’s business, business relationships or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Company.  Without limitation, Proprietary Information shall include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, development plans, research data, clinical data,
confidential communications with regulatory bodies and other third parties,
financial data, personnel data, computer programs, customer and supplier lists,
and contacts with or knowledge of customers or prospective customers of the
Company.  The Executive will not disclose any Proprietary Information to any
person or entity other than employees of the Company with authorization to
access the information or use the same for any purposes (other than in the
performance of his duties as an employee of the Company) without approval by an
officer of the Company, during or after his employment with the Company, unless
and until such Proprietary Information has become public knowledge without fault
of the Executive or such disclosure is required by law.

 

(b)                                 The Executive agrees that all files,
letters, memoranda, reports, records, data, sketches, drawings, laboratory
notebooks, program listings, or other written, photographic, electronic, or
other tangible material containing Proprietary Information, in any form, whether
created by the Executive or others, which shall come into his custody or
possession, shall be the exclusive property of the Company and will be used by
the Executive only in the performance of his duties for the Company.  All such
materials or copies thereof and all tangible property of the Company in the
custody or possession of the Executive shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of his
employment.  After such delivery, the Executive shall not retain any such
materials or copies thereof or any such tangible property.

 

(c)                                  The Executive agrees that his obligation
not to disclose or to use information and materials of the types set forth in
Sections 5(a) and 5(b), and his obligation to

 

4

--------------------------------------------------------------------------------


 

return materials and tangible property, set forth in Section 5(b), also extends
to such types of information, materials and tangible property of customers of
the Company or suppliers to the Company or other third parties, including
licensors and licensees, who may have disclosed or entrusted the same to the
Company or to the Executive.

 

6.                                      Inventions.

 

(a)                                 The Executive will make full and prompt
disclosure to the Company of all inventions, improvements, discoveries, methods,
developments, software, and works of authorship, whether patentable or not,
which are created, made, conceived or reduced to practice by him, or under his
direction, or jointly with others, during his employment by the Company, whether
or not during normal working hours or on the premises of the Company (all of
which are collectively referred to in this Agreement as “Inventions”).

 

(b)                                 The Executive agrees to assign and does
hereby assign to the Company (or any person or entity designated by the Company)
all of his right, title and interest in and to all Inventions and related
patents, patent applications, trade secrets, copyrights and copyright
applications.  However, this Section 2(b) shall not apply to Inventions which
are unrelated to the present or planned business or research and development of
the Company and which are made and conceived by the Executive outside of normal
working hours, outside the Company’s premises and do not involve use of the
Company’s tools, devices, equipment or Proprietary Information.  The Executive
understands that, to the extent this Agreement is to be construed in accordance
with the laws of any state which precludes a requirement in an employee
agreement to assign certain classes of inventions made by an employee, this
Section 2(b) shall be interpreted to not apply to any invention which a court
rules and/or the Company agrees to fall within such classes.

 

(c)                                  The Executive agrees to cooperate fully
with the Company, both during and after his employment with the Company, with
respect to the procurement, maintenance and enforcement of patents, trademarks,
copyrights and other intellectual property rights (both in the United States and
foreign countries) relating to Inventions.  The Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Invention.  The Executive further
agrees that if the Company is unable to secure the signature of the Executive on
any such papers with reasonable effort, an executive officer of the Company
shall be entitled to execute any such papers as the agent and the
attorney-in-fact of the Executive, and the Executive hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described
herein.

 

7.                                      Remedies.  The Executive agrees and
acknowledges that his breach of Section 5 or 6 cannot be reasonably or
adequately compensated for in money damages alone and would cause irreparable
injury to the Company.  Accordingly, the Executive agrees that, with respect to
a breach of such Sections, the Company is entitled to, in addition to all other
rights and remedies available to the Company at law or in equity, specific
performance and immediate injunctive

 

5

--------------------------------------------------------------------------------


 

relief, without posting a bond.

 

8.                                      Survival.  The Executive agrees that his
obligations under Sections 5 and 6 of this Agreement shall survive the
termination of his employment or the Agreement Term, regardless of the reason
for such termination.

 

9.                                      Acknowledgement.  The Executive
acknowledges and agrees that the Company does not desire him to use any
confidential information of any prior employer during his employment hereunder
and that the Company will not ask for nor accept any such confidential
information.  This acknowledgement shall not reduce or otherwise affect the
Executive’s rights to indemnification from the Company.

 

10.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Massachusetts.  Both parties agree to exclusive venue in the
state (Middlesex County) or federal courts located in the Commonwealth of
Massachusetts.

 

12.                               Successors and Assigns.  This Agreement shall
be enforceable by the Executive and his heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns.

 

13.                               Entire Agreement.  This Agreement, with the
Indemnification Agreement, contains the entire agreement of the parties and
supersedes any prior understandings or agreements between the Executive and the
Company.  This Agreement may be changed only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.

 

 

Company

 

 

 

InVivo Therapeutics Holdings Corp.

 

 

 

 

 

By:

/s/ Michael J. Astrue

 

Name:

Michael J. Astrue

 

Title:

Interim Chief Executive Officer

 

 

 

 

 

Executive

 

 

 

 

 

/s/ Gregory D. Perry

 

Gregory D. Perry

 

7

--------------------------------------------------------------------------------
